Case 1:19-mc-02241-LDH Document 18-2 Filed 09/11/19 Page 1 of 12 PageID #: 17




                            EXHIBIT B
Case 1:19-mc-02241-LDH Document 18-2 Filed 09/11/19 Page 2 of 12 PageID #: 18



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

  Alcon Vision, LLC,                                    CIVIL NO. 1:18-cv-02486-MKB-PK

                        Plaintiff,                      JUDGE MARGO K. BRODIE

         v.                                             MAGISTRATE JUDGE PEGGY
                                                        KUO
  Allied Vision Group, Inc. and National Lens
  LLC,

                        Defendants.


                  PLAINTIFF ALCON VISION, LLC’S
NOTICE OF SUBPOENA TO HAMMOND, KENNEDY, WHITNEY & COMPANY, INC.

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

      PLEASE TAKE NOTICE that, pursuant to Rule 45(a)(4) of the Federal Rules of Civil

Procedure, Plaintiff Alcon Vision, LLC, by and through its attorneys, Morrison & Foerster
LLP, intends to serve Hammond, Kennedy, Whitney & Company, Inc., 420 Lexington Avenue,

Suite 2633, New York, NY 2633, with a subpoena requesting the production of documents and

electronically stored information. A copy of the subpoena to be served is attached.

Dated: July 11, 2019

                                             By: /s/ Jennifer Taylor

                                             Jennifer Lee Taylor (pro hac vice)
                                             Sabrina A. Larson (pro hac vice)
                                             MORRISON & FOERSTER LLP
                                             425 Market Street
                                             San Francisco, CA 94105-2482
                                             Telephone: (415) 268-7000
                                             Facsimile: (415) 268-7522
                                             Email: JTaylor@mofo.com
                                                    SLarson@mofo.com




                                                1
Case 1:19-mc-02241-LDH Document 18-2 Filed 09/11/19 Page 3 of 12 PageID #: 19



                                   Jamie A. Levitt
                                   Sarah L. Prutzman
                                   Janie C. Buckley
                                   MORRISON & FOERSTER LLP
                                   250 West 55th Street
                                   New York, New York 10019
                                   Telephone: (212) 468-8000
                                   Facsimile: (212) 468-7900
                                   Email: JLevitt@mofo.com
                                          Jbuckley@mofo.com
                                          SPrutzman@mofo.com

                                   Attorneys for Plaintiff
                                   ALCON VISION, LLC




                                      2
 Case 1:19-mc-02241-LDH Document 18-2 Filed 09/11/19 Page 4 of 12 PageID #: 20



                                  CERTIFICATE OF SERVICE

I, LETTY CAMARILLO, HEREBY CERTIFY that on July 11, 2019, I served PLAINTIFF ALCON

VISION, LLC’S NOTICE OF SUBPOENA TO HAMMOND, KENNEDY, WHITNEY & COMPANY,

INC. via electronic mail on all counsel listed below:

                                           Ilene Jaroslaw
                                      PHILLIPS NIZER LLP
                                 485 Lexington Avenue, 14th Floor
                                   New York, New York 10017
                                        Phone: (212) 841-1343
                                    Facsimile: (212) 262-5152
                                Email: IJaroslaw@PhillipsNizer.com

                                       Philip R. Bautista
                             TAFT STETTINIUS & HOLLISTER LLP
                                 200 Public Square, Suite 3500
                                    Cleveland, Ohio 44114
                                   Telephone: (216) 241-2838
                                   Facsimile: (216) 241-3707
                                 Email: pbautista@taftlaw.com

                                       Jonathan G. Polak
                             TAFT STETTINIUS & HOLLISTER LLP
                                 One Indiana Square, Suite 3500
                                  Indianapolis, Indiana 46204
                                   Telephone: (317) 713-3500
                                   Facsimile: (317) 713-3699
                                   Email: jpolak@taftlaw.com

                                      Leah H. Mayersohn
                              MAYERSOHN LAW GROUP, P.A.
                               101 N.E. Third Avenue, Suite 1250
                                   Fort Lauderdale, FL 33301
                                     Phone: 954-765-1900
                                    Facsimile: 954-713-0702
               Email: service@mayersohnlaw.com; lmayersohn@mayersohnlaw.com

                                         Mariam Zaki
                              MAYERSOHN LAW GROUP, P.A.
                              101 N.E. Third Avenue, Suite 1250
                                  Fort Lauderdale, FL 33301
                                     Phone: 954-765-1900
                                   Facsimile: 954-713-0702
               Email: service@mayersohnlaw.com; mzaki@mayersohnlaw.com
Case 1:19-mc-02241-LDH Document 18-2 Filed 09/11/19 Page 5 of 12 PageID #: 21




         Attorneys for Defendants Allied Vision Group, Inc. and National Lens LLC



Dated: July 11, 2019
                                                /s/ Letty Camarillo
                                                 Letty Camarillo
         Case 1:19-mc-02241-LDH Document 18-2 Filed 09/11/19 Page 6 of 12 PageID #: 22
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                         Eastern District
                                                       __________         of of
                                                                   District  New  York
                                                                                __________
                       Alcon Vision, LLC
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No. 1:18-cv-02486-MKB-PK
                                                                               )
    Allied Vision Group, Inc. and National Lens LLC                            )
                             Defendants                                        )


                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:          Hammond, Kennedy, Whitney & Company, Inc., 420 Lexington Avenue, Suite 2633, New York, NY 10170


                                                       (Name of person to whom this subpoena is directed)
      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: SEE ATTACHED

 Place: Morrison & Foerster, 250 West 55th Street, New York,                            Date and Time:
          NY 10019-9601 (Attn: Jennifer Lee Taylor)                                                         07/23/2019 10:00 am


     ❒ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/11/2019

                                   CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Alcon Vision LLC
                                                                        , who issues or requests this subpoena, are:
Jennifer Lee Taylor, Morrison & Foerster, 425 Market St., San Francisco, CA 94105 | 415-268-7000 | jtaylor@mofo.com

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
         Case 1:19-mc-02241-LDH Document 18-2 Filed 09/11/19 Page 7 of 12 PageID #: 23
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.           1:18-cv-02486-MKB-PK



                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ❒ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                    ; or

            ❒ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $                0.00   .



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
         Case 1:19-mc-02241-LDH Document 18-2 Filed 09/11/19 Page 8 of 12 PageID #: 24
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
                                                                                       (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
  (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:19-mc-02241-LDH Document 18-2 Filed 09/11/19 Page 9 of 12 PageID #: 25




                                                Attachment A

                                                DEFINITIONS

As used herein, the following terms shall have the following meanings:

        A.       “You” and “Your” means Hammond, Kennedy, Whitney & Company Inc.,

(“Hammond”), including all predecessors, subsidiaries, parents, and affiliates, and all past or present

directors, officers, agents, representatives, employees, consultants, attorneys, and others acting on behalf

of Hammond.

        B.       “AVG” means Allied Vision Group, Inc. and National Lens LLC, including all

predecessors, subsidiaries, parents, and affiliates, and all past or present directors, officers, agents,

representatives, employees, consultants, attorneys, and others acting on behalf of AVG.

        C.        “Plaintiff” means Alcon Vision, LLC.

        D.       “Alcon” means Alcon Vision, LLC.

        E.       “All” and “Any” shall each be construed as encompassing any and all.

        F.       “And” and “Or” shall be construed either disjunctively or conjunctively as necessary to

bring within the scope of the discovery request all responses that might otherwise be construed to be

outside of its scope.

        G.       “Documents” means and includes any kind of written, typewritten, photographic, or

printed material whatsoever and any computer-readable material, including, without limitation, papers,

agreements, contracts, notes, memoranda, correspondence, letters, telegrams, statements, personal diaries,

records, books, maps, blueprints, forms, transcriptions and recordings, magnetic tapes, discs, and printed

cards that are in Your possession, custody, or control.

        H.        “Communications” means, without limitation, oral or written communications of any

kind, such as telephone conversations, discussions, meetings, notes, letters, negotiations, agreements,

contracts, electronic communications, facsimiles, or other forms of written or oral exchange by words,

thoughts, or ideas.




                                                        1
Case 1:19-mc-02241-LDH Document 18-2 Filed 09/11/19 Page 10 of 12 PageID #: 26




        I.       “Date” means the exact day of the month, the month, and the year. If only the

approximate date is known or available, please state the approximate date, indicating that it is

approximate only.

        J.       “Person” means, unless otherwise specified, any individual, corporation, proprietorship,

partnership, association, firm, or entity.

        K.       “Lawsuit” means the above captioned litigation Alcon Vision, LLC v. Allied Vision

Group, Inc. and National Lens LLC, CIVIL NO. 1:18-cv-02486-MKB-PK.



                                             INSTRUCTIONS

    1. This Subpoena for Production of Documents (the “Requests”) require You to produce all

documents that are in Your actual or constructive possession, custody or control, or in the possession,

custody or control of Your attorneys, accountants, representatives, consultants, agents, employees, or

anyone else acting on Your behalf.

    2. Alcon requests that all Documents be produced in the form in which they were found in their

normal filing places, including in the document production the file folders or other bindings in which such

documents have been so found. All documents should be produced as maintained in the ordinary course

of business. This means that electronically stored information should be produced in its native format

unless the parties agree to its production in some other form.

    3. If You withhold any of the requested Documents from production under a claim of privilege or

other protection, You shall serve on the undersigned a list of such withheld documents indicating, for

each document withheld, the following information if known or available to you: (a) the type of document

(e.g., letter or memorandum) and, if electronically stored information, the software application used to

create it (e.g., MS Word, MS Excel); (b) the general subject matter of the document or electronically

stored information; (c) the date of the document or electronically stored information; (d) such other

information as is sufficient to identify the document or electronically stored information for a subpoena

duces tecum, including, where appropriate, the author, addressee, and any other recipient of the document




                                                     2
Case 1:19-mc-02241-LDH Document 18-2 Filed 09/11/19 Page 11 of 12 PageID #: 27




or electronically stored information, and, where not apparent, the relationship of the author, addressee,

and any other recipient to each other; and (e) the nature of the privilege.

    4. If You withhold any oral communications from production under a claim of privilege or other

protection, You shall serve on the undersigned a list of such withheld communications indicating, for

each communication withheld, the following information if known or available to you: (a) the name of the

person making the communication and the names of persons present while the communication was made

and, where not apparent, the relationship of the persons present to the person making the communication;

(b) the date and the place of communication; (c) the general subject matter of the communication; and (d)

the nature of the privilege.

    5. If You are aware of the existence of any requested Documents that You are unable to produce for

inspection, specify in writing and serve upon the undersigned within thirty days of the service hereof, a

list indicating the identity of such Documents. Such identification should, for each Document, set forth

whether the Document (i) has been destroyed, (ii) has been lost misplaced, or stolen, or (iii) has never

been, or is no longer, in the possession, custody or control of the responding party, in which case the

name and address of any Person or entity known or believed by You to have possession, custody or

control of that Document or category of Document should be identified. In each such instance, explain

the circumstances surrounding the disposition and state the date or approximate date thereof.

    6. Pursuant to Federal Rules of Civil Procedure 26(e), the Requests are continuing in nature such

that if You subsequently locate any Documents that are responsive to these Requests, You are required to

produce the same.



                                    REQUESTS FOR PRODUCTION

    REQUEST NO. 1: All Documents referencing or concerning Hammond’s investment in AVG,

including all draft and final documents prepared by Hammond or AVG in furtherance of Your investment

in AVG, including but not limited to: Securities Purchase Agreement, Agreement and Plan of Merger,

Subscription Agreements, Rollover Agreements, Disclosure Schedules, Escrow Agreement, Support

Agreements, Closing Certificates, Board Consents, Stockholders Consents, and Shareholders Agreement.


                                                      3
Case 1:19-mc-02241-LDH Document 18-2 Filed 09/11/19 Page 12 of 12 PageID #: 28




    REQUEST NO. 2: All Documents referencing or concerning the source(s) of contact lenses sold by

AVG.



    REQUEST NO. 3: All Documents referencing or concerning AVG’s compliance with FDA

regulations in connection with the importation, shipment or sale of contact lenses in the gray market.



    REQUEST NO. 4: All Documents and Communications referencing or concerning the risks

associated with selling contact lenses.



    REQUEST NO. 5: All Documents and Communications referencing or concerning the risks

associated with selling in the United States contact lenses that were intended for sale outside of the United

States.



    REQUEST NO. 6: All Documents and Communications referencing or concerning the risks

associated with selling defective contact lenses.



    REQUEST NO. 7: All Documents and Communications referencing or concerning the risks

associated with selling counterfeit contact lenses.



    REQUEST NO. 8: All Documents and Communications mentioning or referencing Alcon or this

Lawsuit.




                                                      4
